DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on July 27, 2021, the rejections of claims 1-3, 5, 9-13, 15 and 18 under 35 U.S.C. 102 or 103 as stated in the Office Action mailed on April 28, 2021 have been withdrawn.

Reason for Allowance
Claims 1-3, 5-13, 15 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the epitaxial structures extend exceeding a top surface of the stressor structure, and the epitaxial structures extend exceeding a bottom surface of the stressor structure.
Claim 11 recites a semiconductor element between the stressor structure and the substrate, wherein an interface between the semiconductor element and the stressor structure is a convex surface facing the semiconductor element.
Claim 15 recites forming a protective layer over the base layer before the semiconductor stack is formed; and partially removing the protective layer after the semiconductor nanostructures are formed so that the base layer is exposed.

Claims 2, 3, 5-10, 12, 13 and 17-23 variously depend from claim 1, 11 or 15, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        July 30, 2021